                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


UNITED STATES OF AMERICA,                  )       CASE NO. 1:19CR251-03
                                           )
                      PLAINTIFF,           )       JUDGE SARA LIOI
                                           )
vs.                                        )
                                           )       ORDER
MALCOLM COLLINS,                           )
                                           )
                                           )
                     DEFENDANT.            )

        This matter is before the Court upon Magistrate Judge George J. Limbert’s Report

and Recommendation that the Court ACCEPT Defendant Malcolm Collins’

("Defendant") plea of guilty and enter a finding of guilty against defendant. (Doc. No.

368.)

        On April 24, 2019, the government filed an Indictment against defendant. (Doc.

No. 13.) On October 1, 2019, this Court issued an order assigning this case to Magistrate

Judge Limbert for the purpose of receiving defendant's guilty plea. (Doc. No. 319.)

        On October 18, 2019, a hearing was held in which defendant entered a plea of

guilty to Count 1 of the Indictment, charging Malcolm Collins with Conspiracy to

Distribute and Possess with Intent to Distribute Fentanyl, in violation of 21 U.S.C.

Section 846, 841(a)(1), (b)(1)(B); to Count 5 of the Indictment, charging Malcolm

Collins with Possession with Intent to Distribute Controlled Substances, in violation of

21 U.S.C. Section 841(a)(1), (b)(1)(B); and to Count 6 of the Indictment, charging

Malcolm Collins with Possession of Firearm and Ammunition by Convicted Felon, in
violation of 18 U.S.C. Section 922(g)(1). Magistrate Judge Limbert received defendant's

guilty plea and issued a Report and Recommendation ("R&R") recommending that this

Court accept the plea and enter a finding of guilty. (Doc. No. 368.)

       Neither party objected to the Magistrate Judge's R&R in the fourteen days after it

was issued.

       Upon de novo review of the record, the Magistrate Judge's R&R is ADOPTED.

Specifically, the Court finds as follows: that the defendant is competent to enter a plea,

that he understands his constitutional rights, that he is aware of the consequences of

entering a plea, and that there is an adequate factual basis for the plea. The Court further

finds that the plea was entered knowingly, intelligently, and voluntarily. Accordingly, the

defendant's plea of guilty is APPROVED.

       Therefore, the defendant is adjudged guilty of Counts 1, 5, and 6 in violation of

21 U.S.C. Section 846, 841(a)(1), (b)(1)(B); 21 U.S.C. Section 841(a)(1), (b)(1)(B); and

18 U.S.C. Section 922(g)(1). The sentencing will be held on February 11, 2020 at

10:00AM.

        IT IS SO ORDERED.



Dated: November 27, 2019
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE
